Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 1/12/21 includes incorrect status identifiers for new claim 40-52, which were added in this amendment but have a status identifier as “previously presented”.  The status identifier should be “new”. 
Claims 1, 3, 6-8, 11, 15, 24, 29-31, 40-52 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for less than 30%.  The specification at page 12 provides a range wherein the lowest value is 10%, while “less than” encompasses values from 30% down to zero.  Also, claims 41, 42, 43 also include the “less than” limitation and claim 43 recites “less than 10%” while page 12 of the specification lists 10% as the lowest amount.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 6-8, 11, 15, 24, 29-31, 40-52 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Close et al, U.S. Patent Application Publication No. 2005/0148261 in view of Anderson et al, U.S. Patent No. 4,100,324 with evidence from definition of staple fibers from Textile Glossary.  Close et al discloses a tissue product comprising a coform layer having deposited on an exterior surface thereof a very lightweight meltblown fiber layer in order to reduce lint.  The microfiber layer can have a basis weight of less than 6 gsm, or less than 4 to about 2 gsm.  See paragraphs 0015-0016 and 0090.  The meltblown fibers can have a diameter of less than 5 microns.  See paragraph 0019.  The material is useful as various types of tissues,  towels and wipes.  See paragraph 0041.  The material can be a coform.  See paragraph 0042.  The fibers of the coform can comprise various types of pulp including those claimed in claims 6 -8.  See paragraphs 0046-0048.  The coform can further comprise synthetic fibers including polyolefins and polyesters as claimed in claim 3.  See paragraph 0048.  The  synthetic fibers can be present in the coform in amounts of 20-50 wt.%.  See paragraph 0085.  The coform can have a basis weight of 10-200 gsm.  See paragraph 0096.  The material can be formed into a roll.  See paragraph 0133.  
With regard to the claims as amended 3/26/20, Close does not disclose a surface binding agent.  Note that page 9, lines 26-20 discuss surface binding agents and the example provided is a latex which is an emulsion of a polymer.  A meltblown fiber layer is not equivalent in any way to a latex.  
Close differs from the claimed invention because it does not disclose the length of the thermoplastic filaments in the coform layer or less than 30% filaments in the coform layer. 
However,   Anderson discloses a nonwoven material which may be a single ply.  The nonwoven is made by a coform process and is a coform layer comprising wood pulp and synthetic polymer fibers. Anderson teaches that suitable conforms include 1-80% polymeric microfibers having a length greater than that of staple fibers (see col. 2, lines 28-54) and the balance wood pulp, (see claim 7).  It is noted that staple fibers generally have a length of 1.6 to 8 inches which meets the claimed length limitations.  See attached definition from Textile Glossary.  Thus, the fibers of Anderson would be considered to meet the limitation of continuous filaments as claimed because the instant specification defines continuous or semi-continuous filaments as having a length of greater than 5.08 cm, (see page 5, lines 10-11 of the instant specification).  The fibers/filaments of Anderson meet that limitation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed staple fibers having a length as set forth in Anderson to form the coform of Close, in view of the teaching of Anderson of the suitability of using fibers having a length greater than that of staple fibers to form a coform layer and to have selected an amount of filaments within the range of 1-80% as taught by Anderson in order to form a web having the desired low lint, strength, softness, degradability, etc.  
Close does not disclose the claimed lint value, dry lint score or VFS, although it does disclose that the materials have improved lint production due to the presence of the outer microfiber layer.  However, it is reasonable to presume that the structure of Close would have the claimed properties.  Support for this presumption is found in the fact that the structure of Close is the same as the claimed structure and that the structure of Close is made by the same coform process as claimed.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA1977).
Applicant's arguments filed  11/30/20 have been fully considered but they are not persuasive. 
Applicant argues that Close in view of Anderson does not teach the particularly claimed properties of VFS and dry lint score and that these properties would not necessarily be present because Close and Anderson do not employ the same apparatus as the instant invention.  
However, first, the instant claims do not include any process limitation.
Second, even if process limitations were present, the burden would be on Applicant to show that any process differences result in an unobvious difference between the claimed invention and the prior art product. No evidence comparing the VSF and dry lit score of the structure of Close with the claimed invention has been presented to show an unobvious difference between the two.  
Third, Close also employs a coform process.  
Finally,  the material of Close is disclosed as having improved linting, even though it does not measure and describe them in the same terms as the claimed invention.  
Therefore, the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789